Citation Nr: 1534587	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, delusional disorder, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for schizophrenia and delusional disorder.  The Veteran's claims file is now in the jurisdiction of the San Diego, California RO.  An October 2012 rating decision denied service connection for PTSD.  At his request, the Veteran was scheduled for a videoconference hearing in July 2015; he failed to appear for the hearing.  Consequently, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

As an initial matter, regarding the Veteran's claim of service connection for an acquired psychiatric disability, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of schizophrenia, delusional disorder, depression, and PTSD.  The Board has recharacterized the issue on appeal accordingly.  

The Veteran had also initiated appeals of denials of ratings in excess of 10 percent for left shoulder sprain and for left knee patellar tendonitis.  However, he did not perfect his appeals following the issuance of a May 2012 statement of the case (SOC).  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that pertinent service and VA treatment records appear to be outstanding.  A June 2005 finding of unavailability indicates that all efforts to obtain the needed service treatment records (STRs) had been exhausted; the efforts documented in the record include attempts to obtain the records from the Records Management Center.  Because the Veteran's DD Form 214 showed that the Veteran left active duty with an obligation for further service in the Reserve components until February 2008, the AOJ made further efforts in August 2006 (which were ultimately unfruitful) to obtain the Veteran's service treatment records pursuant to M21-1, Part III, Subpart iii, 2.B.1.b.  Notably, M21-1, Part III, Subpart iii, 2.B.1.d indicates that when service records are not available at the locations from which the AOJ normally obtains them, the AOJ should attempt to obtain the records from alternate sources, including the separation center.  The Veteran's DD Form 214 indicates that the station where he separated was Misawa Air Base in Japan, and the record does not reflect that the AOJ attempted to obtain the records from that location.  Accordingly, a remand is necessary for additional development.  On remand, the AOJ should also seek the Veteran's service personnel records, as the circumstances of his service are pertinent to his claim for an acquired psychiatric disability.  

Additionally, a review of the record did not find complete records of VA psychiatric treatment the Veteran has received.  Specifically, the record contains incomplete inpatient treatment records from the VA medical center (VAMC) in San Diego, California, including, but not limited to, inpatient psychiatric treatment in May 2014.  Furthermore, the most recent records of VA treatment in the record are from July 2014.  Outstanding records of treatment the Veteran has received for his psychiatric disability are pertinent evidence, and are constructively of record, and must be secured.  

A January 2015 SSA inquiry in the record indicates that the Veteran was denied benefits by the Social Security Administration (SSA).  VA treatment records reflect that the Veteran sought SSA disability benefits based on his psychiatric disability.  Medical records considered in connection with that denial are constructively of record, may contain relevant information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Finally, as the record contains multiple diagnoses and conflicting medical opinions regarding the nature and etiology of the Veteran's psychiatric disability, a VA examination and opinion are necessary to assist the Board in adjudicating the appeal.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure from SSA a copy of any determination regarding a claim by the Veteran for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

2. The AOJ should arrange for an exhaustive search for any additional service treatment and personnel records.  The scope of the search should include the station where the Veteran separated from service at Misawa Air Base, Japan, and any other appropriate federal repository.  If any records sought are unavailable, issue a formal finding detailing the efforts taken to locate and secure such records, and the reason for their unavailability.  

3. The AOJ should secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his psychiatric disability, to specifically include all inpatient treatment records (of the May 2014 and subsequent psychiatric hospitalizations) from the San Diego VAMC and all records of VA mental health treatment since July 2014.  

4. Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify each valid psychiatric disability entity found (or shown by the record, to include schizophrenia, delusional disorder, and PTSD).  Please consider and discuss as necessary the May 13, 2014 discharge summary which includes diagnosis of "[r]ule out malingering with secondary gain of service connection, SSI, disability (Schizophrenia, paranoid type per chart-this is now believed to be spurious)."

(b) Regarding PTSD, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's duties as a firefighter in service?  It should be taken as fact that the Veteran's military occupational specialty was fire protection journeyman.  Consider and discuss as necessary the opinion of Dr. N.W. received in January 2015 (dated January 2013) and the aforementioned May 2014 hospitalization record indicating malingering.  

(c) If, and only if, the diagnoses of schizophrenia and delusional disorder during the appeal are validated by the examiner, as to each, is it at least as likely as not (a 50% or greater probability) that such became manifested within the first year following the Veteran's discharge from service?  

(d) As to each other psychiatric disability found, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service (to include as due to his duties as a firefighter)?  

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record.  

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




